TurThis opinion is subject to revision before final
                     publication in the Pacific Reporter

                                2014 UT 19

                                    IN THE

       SUPREME COURT OF THE STATE OF UTAH
                        TABERONE DAVE HONIE,
                        Petitioner and Appellant,
                                       v.
                            STATE OF UTAH,
                        Respondent and Appellee.

                              No. 20110620
                           Filed May 30, 2014

                    Fifth District, Cedar City
                The Honorable G. Michael Westfall
                          No. 030500157

                                 Attorneys:
      Jon M. Sands, Therese M. Day, David A. Christensen,
           Salt Lake City, for petitioner and appellant
 Thomas B. Brunker, Salt Lake City, for respondent and appellee

   JUSTICE PARRISH authored the opinion of the Court, in which
    CHIEF JUSTICE DURRANT, ASSOCIATE CHIEF JUSTICE NEHRING,
             JUSTICE DURHAM, and JUSTICE LEE joined.


    JUSTICE PARRISH, opinion of the Court:
                           INTRODUCTION
     ¶1 In May 1999, Petitioner Taberone Dave Honie was
convicted of aggravated murder. Mr. Honie waived his right to a
jury at sentencing and was subsequently sentenced to death by the
trial judge. Following an unsuccessful direct appeal, Mr. Honie
sought postconviction relief pursuant to the Utah Post Conviction
Remedies Act (PCRA). This case comes before the court on appeal
from a grant of summary judgment denying Mr. Honie
postconviction relief on the basis of ineffective assistance of counsel.
Mr. Honie also brought a motion under rule 60(b) of the Utah Rules
of Civil Procedure to set aside the postconviction court’s final
judgment. That motion was also denied and Mr. Honie appealed.
We have consolidated the appeals for review and decision.
                            HONIE v. STATE
                         Opinion of the Court

     ¶2 On appeal, Mr. Honie argues that the postconviction court
erred when it granted the State’s motions for summary judgment.
He also claims that the postconviction court abused its discretion in
denying his rule 60(b) motion. We hold that Mr. Honie has failed to
raise a genuine issue of material fact as to the first set of claims and
that the district court did not abuse its discretion in regard to its rule
60(b) denial. We accordingly affirm the postconviction court’s grant
of summary judgment and denial of rule 60(b) relief.
                           BACKGROUND
     ¶3 Mr. Honie was convicted of aggravated murder and
sentenced to death. This court affirmed his conviction and sentence
on direct appeal. State v. Honie, 2002 UT 4, 57 P.3d 977 (Honie I).
Mr. Honie subsequently filed a petition for postconviction relief,
alleging ineffective assistance of trial counsel. Although we
previously detailed the facts of Mr. Honie’s crime in Honie I, we
briefly restate the relevant facts here.
              I. THE MURDER OF CLAUDIA BENN
     ¶4 On July 9, 1998, Mr. Honie murdered Claudia Benn. At
approximately 8:00 p.m. on the evening of the murder, Mr. Honie
telephoned Carol Pikyavit, the victim’s daughter, asking her to come
see him at the house where he was staying. Carol refused, telling
Mr. Honie she needed to go to work. Mr. Honie became upset and
threatened that if Carol did not come to meet him, he would kill her
mother and her nieces.
     ¶5 Between his first telephone call at 8:00 p.m. and the time
Carol left for work, Mr. Honie telephoned twice more. Carol and her
sister, Benita, left for work at approximately 10:30 p.m., leaving their
three children with Claudia.1 The children were dressed and ready
for bed when Carol and Benita left.
    ¶6 Around 11:20 p.m., a cab driver picked up Mr. Honie.
Although the cabdriver could tell that Mr. Honie was intoxicated,
Mr. Honie was still able to give him directions to the victim’s
neighborhood.
     ¶7 At approximately 12:20 a.m., several police officers arrived
at the victim’s home in response to a neighbor’s 911 call. Upon
arriving at the victim’s home, the officers noticed that a sliding glass


   1
      One of the children, T.H., is the daughter of Carol and
Mr. Honie. The other two children, D.R. and T.R., belong to Benita.


                                    2
                        Cite as: 2014 UT 19
                       Opinion of the Court

door had been broken, permitting entry to the home. The officers
ordered the occupants of the house to exit and discovered Mr. Honie
leaving the home through the garage. An officer commanded
Mr. Honie to put his hands up and ordered him to the ground.
Mr. Honie complied. Upon seeing blood on Mr. Honie’s arms from
his fingertips to his elbows, the officer asked Mr. Honie where he got
the blood. Mr. Honie responded, “I stabbed her. I killed her with a
knife.”
     ¶8 After arresting Mr. Honie, the officers inspected the
victim’s home. Inside, they discovered the victim’s partially nude
body lying face down on the living room floor. A large blood-
stained kitchen knife lay near her head.
     ¶9 The victim’s three grandchildren were also found inside
the home. Two of the children had some blood on them, and one
child, D.R., “was covered, literally, head to toe with blood.” In
addition, D.R. was found only wearing a t-shirt; she was not wearing
the underwear she had on when her mother left for work. D.R.’s
underwear was never recovered from the scene of the murder. D.R.
was given new underwear the night of the murder, but the social
worker taking care of D.R. later noticed blood on them. The blood
was later determined to be D.R.’s. Upon examining D.R., a physi-
cian at Primary Children’s Medical Center determined that the
bleeding was caused by abrasions in her genital area that were
consistent with rubbing or fondling. The physician also estimated
that D.R.’s injury was inflicted less than twenty-four hours before
her examination.
     ¶10 The postmortem examination of the victim revealed that
Mr. Honie brutally slit the victim’s throat, cutting her neck from ear
to ear. Four “start marks” on the victim’s neck ran together into a
deep cut that ran from the front of her neck through to her backbone.
In addition to the neck wounds, Mr. Honie mutilated the victim’s
lower body, stabbing her multiple times in her genitalia.
     ¶11 After his arrest, Mr. Honie was taken to the Iron County
Jail where Officer Lynn Davis interviewed and photographed him.
Officer Davis interrogated Mr. Honie three separate times on the
morning following the murder. Over the course of his interviews
with Officer Davis, Mr. Honie admitted he had argued with the
victim prior to breaking into her home by smashing the sliding glass
door with a rock. Mr. Honie also told Officer Davis that he at-
tempted to penetrate the victim’s anus with his penis, but decided
not to after realizing the victim had died. In each of the interviews,


                                  3
                           HONIE v. STATE
                        Opinion of the Court

however, Mr. Honie expressed remorse for killing the victim, stating
repeatedly that Claudia was not meant to die.
             II. MR. HONIE’S TRIAL, CONVICTION,
                    AND DEATH SENTENCE
     ¶12 The State charged Mr. Honie with aggravated murder in
violation of Utah Code section 76-5-202. At trial, the State presented
evidence of numerous aggravating factors,2 including the evidence
of D.R.’s condition the night of the murder. The State argued that
Mr. Honie had molested D.R. on the night of the murder and urged
the jury to find aggravated sexual abuse of a child as an aggravating
factor.
     ¶13 Mr. Honie’s counsel openly admitted his client’s guilt,
stating, “I know in this case there is no question of Mr. Honie’s guilt.
You are going to find him guilty. The question in this case is going
to be one of punishment.” Thus, rather than contesting Mr. Honie’s
guilt, trial counsel chose to focus on the sentencing phase of the trial
by highlighting Mr. Honie’s expressions of remorse and attempting
to counter the aggravating factors proffered by the State.
     ¶14 The jury convicted Mr. Honie of aggravated murder,
finding five aggravating factors: (1) object rape, (2) forcible sodomy,
(3) aggravated sexual assault, (4) burglary, and (5) aggravated
burglary. The jury, however, could not reach unanimity on a sixth
aggravating factor: aggravated child sexual abuse.
     ¶15 Mr. Honie waived his right to a jury at the sentencing
phase. Following an extensive colloquy with the judge prior to trial,
Mr. Honie signed a jury waiver indicating that he had discussed the
waiver and its ramifications with trial counsel. In the colloquy,
Mr. Honie stated he understood that he was waiving his right to be
sentenced by a twelve-person jury and that his sentence would
instead be determined by a single judge. Mr. Honie also stated that
he waived the jury voluntarily.
    ¶16 During the sentencing phase, trial counsel chose to
highlight Mr. Honie’s family and personal background, as well as
Mr. Honie’s statements of remorse to the police following his arrest.


   2
     The State argued that Mr. Honie committed aggravated murder
because he killed Claudia while also committing rape, object rape,
forcible sodomy, sexual abuse of a child, aggravated sexual abuse of
a child, aggravated sexual assault, aggravated burglary, and/or
burglary. Honie I, 2002 UT 4, ¶ 46, 57 P.3d 977.

                                   4
                         Cite as: 2014 UT 19
                        Opinion of the Court

Dr. Nancy Cohn, a forensic psychologist, testified on Mr. Honie’s
behalf. In addition to proffering testimony concerning Mr. Honie’s
personal history, including his mental and physical condition,
Dr. Cohn testified as to Mr. Honie’s remorse. Specifically, Dr. Cohn
indicated that Mr. Honie began crying when he admitted to her that
he molested D.R. the night of the murder.
     ¶17 The trial judge found that the aggravating circumstances
outweighed the mitigating circumstances and sentenced Mr. Honie
to death in accordance with section 76-3-207 of the Utah Code. The
judge specifically found four aggravating factors: (1) that the
murder involved object rape, (2) that the murder was committed in
the course of an aggravated sexual assault, (3) that Mr. Honie was
engaged in committing aggravated burglary at the time of the
murder, and (4) that during the murder Mr. Honie also engaged in
aggravated sexual abuse of D.R. The court also noted Mr. Honie’s
criminal history, including a prior drunken assault on Carol, and the
impact Mr. Honie’s crime had on the victim’s family. In addition,
the court considered the mitigation evidence offered by Mr. Honie,
including evidence of his intoxication at the time of the murder, his
personal background, his relative youth at the time of the crime, and
Mr. Honie’s expressed remorse for his conduct. Ultimately, the trial
judge determined, beyond a reasonable doubt, that the death penalty
was appropriate and so sentenced Mr. Honie. We affirmed Mr.
Honie’s sentence on direct appeal, Honie I, 2002 UT 4, 57 P.3d 977,
and the U.S. Supreme Court denied certiorari, Honie v. Utah, 537 U.S.
863 (2002).
       III. MR. HONIE’S POSTCONVICTION PROCEEDINGS
     ¶18 Mr. Honie began his postconviction appeals process in
February 2003, raising a variety of ineffective assistance of counsel
claims.3 In response to Mr. Honie’s December 2003 Amended
Petition for Post Conviction Relief, the State filed a motion to dismiss
or for summary judgment. Most of Mr. Honie’s claims were
dismissed when the postconviction court granted, in part, the State’s
motion for partial summary judgment. The postconviction court
also denied part of the State’s motion based on an affidavit submit-
ted by a defense mitigation consultant, which asserted that trial


   3
     In his first petition for postconviction relief, Mr. Honie brought
nine claims. In his amended petition for postconviction relief,
Mr. Honie brought sixty-seven claims. We will address only those
claims raised on appeal. See infra ¶ 24.

                                   5
                            HONIE v. STATE
                        Opinion of the Court

counsel’s mitigation investigation had been inadequate. Because the
State proffered no evidence to contradict the consultant’s assessment
of trial counsel’s investigation, the postconviction court held that
Mr. Honie had established a factual dispute sufficient to survive
summary judgment as to the adequacy of trial counsel’s mitigation
investigation.
     ¶19 Following the postconviction court’s ruling, the State
moved for discovery on Mr. Honie’s surviving claims. Mr. Honie’s
postconviction counsel subsequently filed a motion requesting
additional funds to complete discovery. In November 2006, the
postconviction court denied Mr. Honie’s request for additional
funds, holding in part that Mr. Honie had already received the
maximum amount of funding allowed for postconviction investiga-
tion under the PCRA. In addition, the court held that it did not have
jurisdiction to consider Mr. Honie’s motion for additional funding
because he had not exhausted his administrative remedies with the
Utah State Division of Finance.
     ¶20 In June 2007, the State filed a second motion for summary
judgment, supported by an affidavit from Mr. Honie’s trial counsel
in which he testified as to the mitigation investigation he had
conducted prior to Mr. Honie’s trial. Mr. Honie subsequently filed
a motion to stay the proceedings, arguing that he could not oppose
the State’s motion without additional funding. Extensive litigation
ensued, in which Mr. Honie argued that he needed additional funds
to hire experts to testify as to his state of intoxication at the time of
the murder, as well as to conduct a more complete investigation into
potential mitigating factors in his background.
     ¶21 In the midst of Mr. Honie’s funding dispute, the Legisla-
ture amended the PCRA, granting courts authority to exceed the
statutory $20,000 limit on litigation costs in death penalty
postconviction cases upon a showing of “good cause.” Utah Code
§ 78B-9-202(3)(c).4 The postconviction court determined that the
revised PCRA applied retroactively to Mr. Honie’s case, thereby
allowing Mr. Honie to petition for additional funding.
    ¶22 In March 2010, the postconviction court again denied
Mr. Honie’s request for more funds. The court reasoned that
Mr. Honie could not demonstrate good cause because he was unable


   4
      Prior to 2008, funding for litigation costs in death penalty
postconviction cases had an absolute cap of $20,000. Utah Code
§ 78-35a-202(2)(c) ( 2004); UTAH ADMIN. CODE r. 25-14-5 (2004).

                                   6
                         Cite as: 2014 UT 19
                        Opinion of the Court

to show that additional funds were likely to lead to the development
of evidence that would support postconviction relief. Following its
denial of Mr. Honie’s request for additional funds, the
postconviction court considered the State’s second motion for
summary judgment. The court determined that, with the addition
of trial counsel’s affidavit testimony, the State was entitled to
judgment as a matter of law and granted the State’s motion.
     ¶23 Two months after he filed a notice of appeal in his
postconviction proceedings, Mr. Honie filed a rule 60(b)(6) motion
with the postconviction court, seeking relief from the court’s
summary judgment order on the basis of ineffective assistance of his
postconviction counsel. In his rule 60(b) motion, Mr. Honie argued
that his postconviction counsel had been rendered ineffective as a
result of the court’s failure to grant additional funding, which would
have allowed counsel to further pursue Mr. Honie’s ineffective
assistance of trial counsel claims. The postconviction court denied
Mr. Honie’s motion,5 holding that lack of funding did not render
Mr. Honie’s postconviction counsel ineffective.
      ¶24 Mr. Honie timely appealed the postconviction court’s 60(b)
ruling, and we consolidated his postconviction and rule 60(b)
appeals. In his consolidated appeal, Mr. Honie raises six separate
claims of ineffective assistance of counsel: (1) trial counsel improp-
erly decided on a concession strategy too early, which caused him to
inadequately investigate potential defenses or mitigating factors;
(2) trial counsel failed to investigate or pursue a voluntary intoxica-
tion defense to the aggravated murder charge; (3) trial counsel failed
to object to the destruction of evidence demonstrating Mr. Honie’s
intoxication on the night of the murder; (4) trial counsel failed to
request suppression of Mr. Honie’s inculpatory statements to the
police; (5) during the penalty phase of trial, trial counsel introduced
Mr. Honie’s inculpatory statement to Dr. Cohn in which Mr. Honie



   5
      The postconviction court exercised jurisdiction in accordance
with our decision in White v. State, 795 P.2d 648, 650 (Utah 1990). In
White, we held that although filing a notice of appeal divests a
district court of jurisdiction to make any additional rulings in a case,
the district court “has jurisdiction to consider a rule 60(b) motion
after an appeal has been filed and also has power to deny it. But if
the motion has merit, the trial court must so advise the appellate
court, and the moving party may then request a remand.” Id. at
649–50.

                                   7
                           HONIE v. STATE
                        Opinion of the Court

admitted to molesting D.R.; and (6) trial counsel failed to properly
advise Mr. Honie about his right to have a jury determine his
sentence. In addition to his ineffective assistance of counsel claims,
Mr. Honie argues that the postconviction court erred when it refused
to approve additional funds that would have allowed him to further
develop his claims of ineffective assistance of counsel. Finally,
Mr. Honie argues that the postconviction court erred when it denied
his motion for relief pursuant to rule 60(b)(6) of the Utah Rules of
Civil Procedure.
     ¶25 The State counters that Mr. Honie’s trial counsel was not
ineffective under the U.S. Supreme Court’s Strickland jurisprudence.
And the State argues that the postconviction court did not err when
it denied Mr. Honie additional funds because Mr. Honie failed to
show that additional funds were likely to develop evidence in
support of his ineffective assistance of counsel claims. Finally, the
State argues that the postconviction court properly denied
Mr. Honie’s rule 60(b) motion.
     ¶26 We hold that Mr. Honie has failed to raise a genuine issue
of material fact as to his ineffective assistance of counsel claims and
that the postconviction court was correct in denying him additional
funds. In addition, we hold that the postconviction court did not err
when it denied Mr. Honie’s rule 60(b) motion. Accordingly, we
affirm the postconviction court’s grant of summary judgment.
                     STANDARD OF REVIEW
     ¶27 Under the PCRA, “[t]he petitioner has the burden of
pleading and proving by a preponderance of the evidence the facts
necessary to entitle the petitioner to relief.” UTAH CODE § 78B-9-
105(1). As stated above, Mr. Honie challenges three of the
postconviction court’s rulings: (1) the court’s dismissal of his claims
of ineffective assistance of counsel, (2) the court’s denial of his
motion for additional funding under the PCRA, and (3) the court’s
denial of his rule 60(b) motion. We apply the following standards
of review to each of these claims.
            A. Ineffective Assistance of Counsel Claim
     ¶28 In this case, Mr. Honie’s ineffective assistance of counsel
claims were dismissed on summary judgment. We therefore review
the postconviction court’s grant of summary judgment for correct-
ness. See Hoyer v. State, 2009 UT 38, ¶ 7, 212 P.3d 547 (“When
reviewing a grant of summary judgment, we review the district



                                  8
                         Cite as: 2014 UT 19
                        Opinion of the Court

court’s conclusions of law for correctness and give them no defer-
ence.”).
                      B. PCRA Funding Claim
     ¶29 This appeal presents our first opportunity to review a
funding determination under the 2008 amendment to the PCRA. As
amended, the PCRA authorizes a district court to “exceed the
maximum [funding for postconviction review of a death penalty
case] only upon a showing of good cause” and provides a list of
factors to be considered “[i]n determining whether good cause
exists.” UTAH CODE § 78B-9-202(3)(b), (e). This statutorily granted
discretion is comparable to other contexts in which district courts
have been given discretion to depart from a general rule based on a
showing of good cause. Examples include decisions of whether to
impose sanctions for failure to follow disclosure requirements,
whether to grant a motion for a continuance, and whether to waive
the notice requirements for an alibi witness. See Bodell Constr. Co. v.
Robbins, 2009 UT 52, ¶ 34, 215 P.3d 933 (explaining that a district
court has discretion to impose sanctions where it finds that a party’s
failure to disclose was harmful to the opposing party and was not
supported by good cause ); Brown v. Glover, 2000 UT 89, ¶ 43, 16 P.3d
540 (explaining that “[t]rial courts have substantial discretion in
deciding whether to grant continuances,” which, under Utah Rule
of Civil Procedure 40(b), turns on whether good cause has been
shown (internal quotation marks omitted)); State v. Ortiz, 712 P.2d
218, 219 (Utah 1985) (reviewing for abuse of discretion a district
court’s decision that “good cause had not been shown for the alibi
witness substitution”). In light of the similarity between these
decisions and the decision of whether to award additional funding
under the PCRA, we will review the postconviction court’s denial of
Mr. Honie’s funding request for an abuse of discretion.
                C. Motion for Relief Under Rule 60(b)
     ¶30 We review a district court’s dismissal of a rule 60(b)
motion for abuse of discretion because these motions are inherently
fact intensive and involve principles of fairness and equity that are
not easily reviewable at the appellate level. Kell v. State, 2012 UT
25, ¶ 7, 285 P.3d 1133. But we review for correctness the district
court’s legal determinations made as part of a 60(b) ruling. Id.
                             ANALYSIS
  I. MR. HONIE’S TRIAL COUNSEL WAS NOT INEFFECTIVE
    ¶31 We first turn to Mr. Honie’s contention that his trial


                                  9
                           HONIE v. STATE
                        Opinion of the Court

counsel was ineffective. We evaluate each of Mr. Honie’s ineffective
assistance of counsel claims under the Supreme Court’s two-part test
articulated in Strickland v. Washington, 466 U.S. 668 (1984).
Mr. Honie must establish for each of his claims (1) that trial coun-
sel’s performance was objectively deficient and (2) that such
deficient performance was prejudicial. Id. at 687. Because failure to
establish either prong of the test is fatal to an ineffective assistance
of counsel claim, we are free to address Mr. Honie’s claims under
either prong. Id. at 697 (“[T]here is no reason for a court deciding an
ineffective assistance claim to approach the inquiry in the same
order or even to address both components of the inquiry if the
defendant makes an insufficient showing on one.”).
     ¶32 As to the first Strickland prong, Mr. Honie must show that
trial counsel’s “representation fell below an objective standard of
reasonableness” when measured against prevailing professional
norms. Id. at 687–88. The Strickland Court conspicuously refused to
establish explicit guidelines, instead noting that the proper “inquiry
must be whether counsel’s assistance was reasonable considering all
the circumstances.” Id. at 688. Because of the temptation to second-
guess trial counsel’s decisions with the benefit of hindsight,
“[j]udicial scrutiny of counsel’s performance must be highly
deferential” and courts must acknowledge a strong presumption
that counsel’s conduct “falls within the wide range of reasonable
professional assistance.” Id. at 689. Thus, we examine the reason-
ableness of trial counsel’s conduct in light of the particular facts of
the case, viewed as of the time of counsel’s conduct. Id. at 690.
     ¶33 Under Strickland’s second prong, Mr. Honie is required to
affirmatively demonstrate that trial counsel’s actions prejudiced
him. Id. at 693. To do so, he must show “that there is a reasonable
probability that, but for counsel’s unprofessional errors, the result
of the proceeding would have been different. A reasonable proba-
bility is a probability sufficient to undermine confidence in the
outcome.” Id. at 694. When assessing prejudice, we will assume that
the decisionmaker “reasonably, conscientiously, and impartially”
applied the proper governing standards. See id. at 695. Thus, in the
context of a postconviction challenge to a death sentence, the proper
inquiry is whether the sentencer, in this case the trial judge, ”would
have concluded that the balance of aggravating and mitigating
circumstances did not warrant death” in the absence of counsel’s
deficient performance. Id.




                                  10
                         Cite as: 2014 UT 19
                        Opinion of the Court

          A. Mr. Honie’s Trial Counsel Was Not Ineffective
            in Investigating the Facts of Mr. Honie’s Case
     ¶34 Mr. Honie claims that his trial counsel improperly decided
to pursue a concession strategy following an inadequate investiga-
tion into potential defenses and mitigating factors,6 including (1) the
degree of Mr. Honie’s intoxication at the time of the murder and
during subsequent police interrogation;7 (2) evidence related to
Mr. Honie’s potential mental illness, including cognitive defects
resulting from Fetal Alcohol Syndrome (FAS); (3) the degree to
which Mr. Honie might have been affected by long-term
polysubstance abuse; (4) the potential that Mr. Honie suffered brain
damage resulting from a fall; and (5) evidence relating to
Mr. Honie’s background, family history, social situation, and mental
state. Specifically, Mr. Honie challenges the postconviction court’s
determination that trial counsel reasonably relied on expert advice
from Dr. Cohn and Mr. Ted Cilwick during his investigation.
Mr. Honie argues that it was unreasonable for counsel to rely on


   6
       Though Mr. Honie’s argument on this point is somewhat
unclear, he seems to argue that trial counsel’s decision to pursue a
concession strategy early in the investigatory process colored the
entirety of trial counsel’s subsequent investigation, causing him to
inadequately investigate a number of potential defenses and
mitigating factors. But defense counsel in a capital case often faces
the daunting task of defending a client whose guilt is clear. In such
cases, counsel “may reasonably decide to focus on the trial’s penalty
phase, at which time counsel’s mission is to persuade the trier that
his client’s life should be spared.” Florida v. Nixon, 543 U.S. 175, 191
(2004). If counsel’s decision to pursue a concession strategy
comports with the demands of Strickland, such a strategic decision
will not give rise to a successful claim of ineffective assistance of
counsel. Id. at 192. In this case, we cannot fault trial counsel’s
decision to pursue a concession strategy in the face of the over-
whelming evidence of Mr. Honie’s guilt.
   Also, to the extent Mr. Honie challenges the timing of trial
counsel’s decision to pursue a concession strategy, he has not
directed us to any authority—nor have we discovered any such
authority—that would support the proposition that timing alone
would invalidate trial counsel’s otherwise legitimate strategic choice.
   7
     Mr. Honie’s claims relating to his potential voluntary intoxica-
tion defense will be addressed below. See infra Section I.B.

                                  11
                           HONIE v. STATE
                        Opinion of the Court

Dr. Cohn “as the sole mental health and mitigation expert because
she was not qualified to do all that was required in Honie’s case.”
Additionally, Mr. Honie argues that trial counsel’s reliance on
Mr. Cilwick was unreasonable because Mr. Cilwick is not a trained
mitigation expert, but is instead only a private investigator.
     ¶35 We conclude that Mr. Honie’s trial counsel was not
ineffective in his mitigation investigation. We therefore affirm the
postconviction court’s grant of summary judgment on this issue.
     ¶36 An attorney has a duty to conduct a reasonable investiga-
tion into the facts of his client’s case and to make reasonable
decisions regarding the proper scope of that investigation. See Taylor
v. State, 2007 UT 12, ¶ 47, 156 P.3d 739 (citing Strickland, 466 U.S. at
691). Counsel’s investigation is especially important in death
penalty cases. Id. Though trial counsel is not required to present all
evidence uncovered during the investigation of a client’s case, an
attorney is required to perform any investigation competently and
thoroughly. Archuleta v. Galetka, 2011 UT 73, ¶ 125, 267 P.3d 232.
      ¶37 In evaluating the reasonableness of counsel’s investigation,
“we consider not only the quantum of evidence already known to
counsel, but also whether the known evidence would lead a
reasonable attorney to investigate further.” Taylor, 2007 UT 12, ¶ 48
(internal quotation marks omitted). Our focus is not on counsel’s
decision regarding whether to present certain evidence, but rather
on “whether the investigation supporting counsel’s decision . . . was
itself reasonable.” Id. ¶ 47 (internal quotation marks omitted).
Accordingly, though we grant counsel wide discretion in trial
strategy, “strategic choices made after a less than complete investi-
gation are reasonable precisely to the extent that reasonable
professional judgments support the limitations on investigation.”
Id. (internal quotation marks omitted).
     ¶38 In Archuleta, the defendant raised ineffective assistance of
counsel claims very similar to those raised by Mr. Honie. First,
Mr. Archuleta challenged his defense counsel’s mitigation investiga-
tion on the basis that counsel relied solely on the advice of a single
expert to evaluate Mr. Archuleta’s mental health and personal
history. Archuleta, 2011 UT 73, ¶ 126. Mr. Archuleta argued that
trial counsel should have retained the services of a
neuropsychologist to determine whether Mr. Archuleta suffered
from brain damage or other mental health problems. Id. In rejecting
Mr. Archuleta’s claim, we noted that trial counsel reasonably relied
on the advice of a highly qualified forensic psychologist, who


                                  12
                         Cite as: 2014 UT 19
                        Opinion of the Court

recommended against further psychological testing. Id. ¶ 127.
Specifically, we held that
       it is reasonable for counsel to rely on the judgment
       and recommendations of qualified experts with
       expertise beyond counsel’s knowledge. If an attorney
       had the burden of reviewing the trustworthiness of a
       qualified expert’s conclusion before the attorney was
       entitled to make decisions based on that conclusion,
       the role of the expert would be superfluous.
Id. ¶ 129 (internal quotation marks omitted).
      ¶39 Just as it was reasonable for Mr. Archuleta’s trial counsel
to rely on a qualified expert, so was it reasonable for Mr. Honie’s
trial counsel to rely on Dr. Cohn and her findings. Dr. Cohn holds
both a masters degree and a Ph.D. in psychology from the Univer-
sity of Utah. She also completed a postdoctoral fellowship at the
University of Southern California in forensic psychology. In her
investigation, Dr. Cohn examined Mr. Honie’s medical and psycho-
therapy reports, his history of past criminal behavior, and “a very
detailed file” on the murder itself, including all police reports.
Dr. Cohn interviewed Mr. Honie, his former therapist, his parents,
and other family members. She traveled to the Hopi Reservation,
where Mr. Honie was raised and examined tribal court records
detailing Mr. Honie’s criminal history, his mental health records
from the Hopi Guidance Clinic dating from 1990 through 1995,
Mr. Honie’s complete medical records from 1975 through 1996, and
what school records were available.
     ¶40 Dr. Cohn also conducted a “very detailed psychological
evaluation” of Mr. Honie over the course of two days. She spent a
total of approximately fourteen hours in face-to-face interviews with
Mr. Honie and another six hours conducting psychological tests.
Dr. Cohn conducted an intellectual screening and concluded that
Mr. Honie had an IQ in the average range. She also conducted a
neuropsychological screening looking for signs of brain damage
stemming from Mr. Honie’s extensive history of drug abuse. These
tests offered no indication that Mr. Honie suffered from brain
damage or any other cognitive defects.
     ¶41 Given this extensive examination of Mr. Honie and his
personal history, we cannot say that Dr. Cohn’s mitigation investiga-
tion was deficient or that trial counsel was objectively unreasonable
in relying on her conclusions. Mr. Honie has failed to raise a factual
dispute as to the reasonableness of trial counsel’s reliance. It is not

                                  13
                           HONIE v. STATE
                        Opinion of the Court

enough to speculate that another expert might have explored other
areas of mitigation. Absent facts to support a finding that trial
counsel’s reliance on his chosen expert was objectively unreason-
able, Mr. Honie cannot survive summary judgment on this issue.
     ¶42 Mr. Honie also claims that trial counsel was deficient in
failing to retain a mitigation specialist to conduct the investigation.
We disagree. First, trial counsel hired Dr. Cohn, who is a mitigation
specialist. Second, trial counsel is not required to hire a mitigation
specialist in order to comply with his Sixth Amendment obligations.
     ¶43 We addressed this issue in Archuleta as well.
Mr. Archuleta’s trial counsel hired an investigator who had never
before prepared a mitigation case. Archuleta, 2011 UT 73, ¶¶ 123–24.
We nevertheless rejected Mr. Archuleta’s claim that counsel’s
reliance on his investigator’s findings was unreasonable. Id. We
specifically rejected the argument that defense counsel is required
to hire a mitigation specialist to fulfill Sixth Amendment require-
ments. Id. ¶ 125 (“[S]uch specialists are not the only reasonable
manner in which a mitigation workup may be accomplished.”).
Rather, we made clear in Archuleta that a defendant must establish
that the investigator “rendered unreasonably deficient performance
or . . . failed to pursue leads that a reasonably trained mitigation
specialist would have pursued.” Id.
     ¶44 Mr. Honie has failed to establish that Dr. Cohn and
Mr. Cilwick rendered unreasonably deficient performance or failed
to pursue valid mitigation leads. Mr. Honie argued before the
postconviction court that trial counsel should have investigated the
effects on Mr. Honie’s behavior of his long-term drug and alcohol
abuse, his dysfunctional upbringing and family life, his poverty and
cultural background, and his various psychological disorders. But
Dr. Cohn’s trial testimony establishes that she investigated these
areas of Mr. Honie’s life. Moreover, beyond his general claim that
Dr. Cohn and Mr. Cilwick were too inexperienced to effectively
conduct a mitigation investigation, Mr. Honie points to no specific
facts that would support a finding that they performed deficiently
or failed to follow up on valid leads. Absent such a showing,
Mr. Honie cannot survive summary judgment on this issue.
     ¶45 Finally, Mr. Honie argues, in a cursory fashion, that it was
inappropriate for trial counsel to rely on Mr. Honie and his family
to supply potential mitigation leads. To the contrary, the Supreme
Court has long recognized that counsel’s investigatory decisions are
usually based on information supplied by the defendant. Strickland,


                                  14
                         Cite as: 2014 UT 19
                        Opinion of the Court

466 U.S. at 691. Indeed, it would be difficult to conceive of a more
appropriate source of information as to the defendant’s personal
background and mental state. Absent some showing that trial
counsel completely abdicated his investigatory responsibilities in
favor of relying on the unguided contributions of Mr. Honie and his
family, we find it perfectly reasonable for trial counsel to have relied
on the defendant and his family to assist in his own mitigation
investigation.
     ¶46 In sum, Mr. Honie has failed to raise a factual dispute as to
whether trial counsel’s mitigation investigation was objectively
deficient. Trial counsel was entitled to rely on the advice of
qualified experts and did so. We reaffirm that trial counsel is not
required to retain a mitigation specialist to satisfy his Sixth Amend-
ment obligations. Moreover, trial counsel may reasonably rely on
the defendant and his family to help guide the mitigation investiga-
tion. Because we conclude that trial counsel did not render deficient
performance in his mitigation investigation, we need not reach the
second Strickland prong of prejudice and affirm the postconviction
court’s grant of summary judgment on this issue.
B. Trial Counsel Was Not Objectively Unreasonable in Choosing Not to
           Pursue a Voluntary Intoxication Defense at Trial
     ¶47 Mr. Honie next argues that trial counsel was ineffective for
failing to pursue a voluntary intoxication defense at trial. Specifi-
cally, Mr. Honie argues that there was “strong evidence of intoxica-
tion available to trial counsel,” and that “trial counsel had an
obligation to investigate voluntary intoxication as a possible defense
at trial before deciding on a concession theory.” We hold that
Mr. Honie has not established that trial counsel’s performance was
objectively unreasonable and affirm the postconviction court’s grant
of summary judgment on this issue.
     ¶48 Mr. Honie has failed to show “that counsel’s representa-
tion fell below an objective standard of reasonableness.” Strickland,
466 U.S. at 687–88. In evaluating the reasonableness of trial coun-
sel’s representation, “a court must indulge a strong presumption
that counsel’s conduct falls within the wide range of reasonable
professional assistance.” Id. at 689. “[S]trategic choices made after
thorough investigation of law and facts relevant to plausible options
are virtually unchallengeable.” Id. at 690. Relevant to Mr. Honie’s
claims, “the law does not require counsel to raise every available
nonfrivolous defense.” Knowles v. Mirzayance, 556 U.S. 111, 124–27
(2009) (holding that in the insanity defense context, counsel is not


                                  15
                            HONIE v. STATE
                         Opinion of the Court

obligated to raise claims that he “reasonably believed [were]
doomed to fail”); see also Wiggins v. Smith, 539 U.S. 510, 533 (2003)
(explaining that “Strickland does not require counsel to investigate
every conceivable line of mitigating evidence no matter how
unlikely the effort would be to assist the defendant . . . . [or even to]
present mitigating evidence at sentencing in every case”).
     ¶49 In order to prevail on a voluntary intoxication defense,
Mr. Honie’s state of intoxication must have deprived him of the
capacity to form the mental state necessary for aggravated murder.
See UTAH CODE § 76-2-306 (“Voluntary intoxication shall not be a
defense to a criminal charge unless such intoxication negates the
existence of the mental state which is an element of the
offense . . . .”). Thus, trial counsel would have needed to present
evidence showing that Mr. Honie was so intoxicated that he neither
intended to kill nor knew he was killing a person at the time of the
murder. See UTAH CODE § 76-5-202 (stating that aggravated murder
is committed “if the actor intentionally or knowingly causes the
death of another”).
     ¶50 It is not enough to merely present evidence showing that
the defendant had been drinking. Rather, to establish a viable
voluntary intoxication defense, the defendant must point to
evidence showing that he was so intoxicated that he was incapable
of forming the requisite mental state for the crimes committed. See
Adams v. State, 2005 UT 62, ¶ 22, 123 P.3d 400 (stating that “mere
proof of drinking or being drunk is not enough in many cases” to
mount a voluntary intoxication defense); see also State v. Wood, 648
P.2d 71, 90 (Utah 1982) (noting that the defendant must “prove
much more than [the fact that] he had been drinking” before
committing the offense to be entitled to a voluntary intoxication
defense, and that the defendant must “show that his mind had been
affected to such an extent that he did not have the capacity to form
the requisite specific intent or purpose”).
     ¶51 In arguing that counsel was ineffective in failing to pursue
a voluntary intoxication defense, Mr. Honie primarily relies on a
toxicology report showing that his blood alcohol content was 0.07
and that he had both active and metabolized THC in his blood four
and one-half hours after the murder. Mr. Honie argues that, given
the length of time between the murder and the blood test, his blood
alcohol level would have been “significantly higher” at the time of
the murder. As a result, Mr. Honie argues that trial counsel had a
duty to hire an expert to conduct a retrograde extrapolation to show


                                   16
                        Cite as: 2014 UT 19
                        Opinion of the Court

that his actual blood alcohol level was approximately 0.15 at the time
of the murder.
     ¶52 Mr. Honie also argues that trial counsel knew that he was
highly intoxicated at the time of the murder. Specifically, Mr. Honie
contends that he told trial counsel that on the day of the murder he
consumed an eighteen pack of beer with a friend from 8:00 a.m. to
11:00 a.m. and that between 12:00 p.m. and 1:00 p.m. he and his
friend purchased another eighteen pack and continued to drink beer.
Mr. Honie also represented that, during this time, he smoked four
to five bowls of marijuana and that later in the day he consumed
liquor, smoked more marijuana, and also took methamphetamine
before consuming more beer.
    ¶53 Mr. Honie also relies on his actions and statements the
night of the murder to demonstrate that he had a high level of
intoxication. For example, during his first interrogation, approxi-
mately one and one-half hours after the murder, Mr. Honie made
numerous nonsensical statements to Officer Davis, telling him the
Mexican Mafia was responsible for killing the victim. According to
Officer Davis, Mr. Honie “was all over the place,” and talked about
being a member of the occult and playing with Ouija boards. In
subsequent interrogations, however, Mr. Honie admitted to Officer
Davis that these statements were not true.
     ¶54 Finally, Mr. Honie argues that testimony at the preliminary
hearing should have alerted trial counsel that Mr. Honie’s level of
intoxication on the night of the murder was significant. For
example, Mr. Honie states that the taxi driver who took Mr. Honie
to the victim’s neighborhood testified that Mr. Honie was intoxi-
cated. Similarly, Mr. Honie points to the testimony of Carol
Pikyavit, the victim’s daughter, who stated that Mr. Honie was
intoxicated when she spoke with him by phone on the night of the
murder. Carol stated that Mr. Honie was not at the point of extreme
intoxication, but that she believed “he was getting there.”
     ¶55 Although this evidence may serve to establish that
Mr. Honie had been drinking at the time he committed the murder,
Mr. Honie has not provided any evidence showing that his
“intoxication at the time of the offense prevented him from under-
standing that his actions were causing the death of another.”
Evidence of intoxication, be it witness testimony or a numerical
measure of the defendant’s actual blood alcohol content, is not
sufficient to establish a voluntary intoxication defense without
actual evidence of the defendant’s mental state. Thus, even though


                                 17
                           HONIE v. STATE
                        Opinion of the Court

Mr. Honie had consumed both alcohol and marijuana prior to
committing the murder, “there is no evidence [showing that] he was
so intoxicated at the time of the crime that he was unable to form the
specific intent necessary to prove the crime of [aggravated murder].”
Wood, 648 P.2d at 90.
     ¶56 Indeed, the evidence suggests the contrary. When the
police arrived at the scene of the crime, one of Mr. Honie’s first
statements to police was “I stabbed her. I killed her with a knife.”
As the postconviction court noted, this statement “clearly show[ed]
that [Mr. Honie] understood he had engaged in lethal conduct upon
a human being.”
     ¶57 Similarly, although Mr. Honie claimed at first that he had
blacked out during the murder, he later admitted to Dr. Cohn that
he remembered the details of the crime and that he wished he had
blacked out so that he would not remember what he had done.
Again, this evidence shows that Mr. Honie was not so intoxicated
that he did not know he was killing the victim.
     ¶58 In addition, the State points to evidence showing
Mr. Honie knew what he was doing immediately before and after
the murder. For example, although Mr. Sweeney, the cab driver,
could tell that Mr. Honie was intoxicated, he also testified to the fact
that Mr. Honie was still able to give him directions to the victim’s
neighborhood. Similarly, after the commission of the crime, Mr.
Honie conversed coherently with police officers and obeyed their
commands.
      ¶59 Officer Davis testified that although Mr. Honie smelled of
alcohol during his first interview, Officer Davis did not believe that
Mr. Honie was intoxicated to the point that he was unable to
understand what Officer Davis was saying or what was going on.
Officer Davis stated, “I mean, he was intoxicated, yes, but not—he
was not inebriated. I mean he knew what was going on.” And the
trial court credited Officer Davis’s testimony concerning Mr. Honie’s
level of intoxication, stating, “[W]hile [Officer Davis] knew the
defendant had been drinking, it was clear that he was fully aware of
his situation. Moreover, the defendant’s physical appearance and
actions did not indicate that his mental state was out of the ordi-
nary.”
     ¶60 Finally, the fact that Mr. Honie intended to kill is sup-
ported by the testimony showing that Mr. Honie threatened to kill
the victim on the day of the murder. Carol testified that Mr. Honie
called her the day of the murder wanting her to come see him. When

                                  18
                         Cite as: 2014 UT 19
                        Opinion of the Court

Carol said she could not come because she had to go to work,
Mr. Honie threatened to kill her mother. Though Carol testified that
Mr. Honie seemed intoxicated during their conversation,
Mr. Honie’s threat to kill the victim, made only hours before he did
kill her, shows that Mr. Honie not only had the capacity to form an
intent to murder the victim, but that he in fact acted on that intent.
Thus, even though Mr. Honie has pointed to evidence that he was
intoxicated at the time of the murder, there was sufficient evidence
of his ability to form the requisite mens rea that trial counsel could
reasonably decide that a voluntary intoxication defense was
untenable.
     ¶61 In sum, Mr. Honie has pointed to no evidence showing he
was so intoxicated that he was unable to form the requisite intent to
commit aggravated murder. On the contrary, there is significant
evidence demonstrating that Mr. Honie knew what he was doing
and had the intent necessary to commit aggravated murder. We
accordingly conclude that Mr. Honie would have been unable to
establish a viable voluntary intoxication defense and trial counsel
was not unreasonable in choosing not to pursue that defense.
Because trial counsel’s decision not to pursue a voluntary intoxica-
tion defense fell well within the range of acceptable performance, we
affirm the postconviction court’s grant of summary judgment on this
issue.8
     C. Mr. Honie Was Not Prejudiced by Trial Counsel’s Failure
   to Object to the Destruction of Evidence Relating to Mr. Honie’s
                          Level of Intoxication
     ¶62 Mr. Honie next argues trial counsel was ineffective for
failing to object to the destruction of evidence relating to Mr. Honie’s
level of intoxication at the time of the murder. Because we have
concluded that Mr. Honie could not establish a viable voluntary
intoxication defense, supra ¶ 61, he has not raised a genuine factual
dispute as to trial counsel’s effectiveness on this issue. Even if we
assume trial counsel’s decision not to object constituted unreason-
ably deficient performance, Mr. Honie cannot establish that he was
prejudiced by counsel’s actions unless he can demonstrate that the


   8
      Though we need not determine whether Mr. Honie was
prejudiced by trial counsel’s decision, we note that, in the absence of
a viable voluntary intoxication defense, Mr. Honie would be hard
pressed to show how the outcome of his trial would have been
different had trial counsel pursued such a defense.

                                  19
                           HONIE v. STATE
                        Opinion of the Court

evidence was potentially exculpatory. See Strickland, 466 U.S. at 694
(“The defendant must show that there is a reasonable probability
that, but for counsel’s unprofessional errors, the result of the
proceeding would have been different.”). Because Mr. Honie did
not have a viable voluntary intoxication defense, any error on trial
counsel’s part in failing to object to the destruction of evidence of
Mr. Honie’s intoxication was harmless. Again, the absolute amount
of alcohol or drugs in Mr. Honie’s system is insufficient to establish
a voluntary intoxication defense when the evidence so strongly
demonstrates that Mr. Honie intended to kill Claudia. Because
Mr. Honie has not raised a genuine issue of material fact as to the
prejudice prong of the Strickland analysis, we affirm the
postconviction court’s grant of summary judgment on this issue.
    D. Trial Counsel’s Strategic Decision to Introduce Mr. Honie’s
  Inculpatory Statements to Police Was Not Objectively Unreasonable
     ¶63 Mr. Honie next argues that trial counsel was ineffective for
introducing during the guilt phase of trial inculpatory statements
that Mr. Honie made to the police. Specifically, Mr. Honie contends
that trial counsel was ineffective for admitting the statements
despite the fact that the statements were potentially obtained in
violation of Mr. Honie’s Miranda rights and were highly prejudicial
in nature. Because the State had previously agreed to stipulate to
the inadmissibility of the statements at trial, Mr. Honie faults trial
counsel’s choice to introduce them voluntarily.
     ¶64 Conversely, the State argues that trial counsel made a
legitimate strategic decision to admit the statements as part of his
concession strategy because he believed the statements exhibited
Mr. Honie’s remorse. We agree. We hold that trial counsel’s
strategic choice to voluntarily admit Mr. Honie’s inculpatory
statements was not objectively unreasonable.
     ¶65 Mr. Honie has not demonstrated “that counsel’s represen-
tation fell below an objective standard of reasonableness.” Strick-
land, 466 U.S. at 688. As noted previously, “a court must indulge a
strong presumption that counsel’s conduct falls within the wide
range of reasonable professional assistance.” Id. at 689. In addition,
“strategic choices made after thorough investigation of law and facts
relevant to plausible options are virtually unchallengeable.” Id. at
690; see also Cullen v. Pinholster, ___ U.S. ___, 131 S. Ct. 1388, 1408
(2011) (noting that strategic decisions of trial counsel “are due a
heavy measure of deference” on appellate review (internal quotation
marks omitted)).


                                  20
                         Cite as: 2014 UT 19
                         Opinion of the Court

     ¶66 Trial counsel may make the strategic choice to use
potentially inculpatory evidence if it furthers the client’s interest.
See Ayala v. Hatch, 530 F. App’x 697, 701 (10th Cir. 2013) (approving
of trial counsel’s strategic choice not to move to suppress
inculpatory statements made to the police). As long as such
evidence furthers his client’s interests, the use of the potentially
damaging evidence is not objectively unreasonable. See Gardner v.
Ozmint, 511 F.3d 420, 430 (4th Cir. 2007) (“An attorney’s insistence
upon the admission of evidence that significantly damages his client,
without using that evidence in any manner to further his client’s
interest cannot be considered ‘sound trial strategy’ and certainly
does not comport with ‘prevailing professional norms.’” (quoting
Strickland, 466 U.S. at 689)).
     ¶67 In Gardner, the Fourth Circuit held that trial counsel was
objectively unreasonable in allowing the admission of inflammatory
statements when trial counsel had no strategic reason for doing so.
Id. at 430. Trial counsel insisted on the admission of damaging
statements given by a witness to impeach that witness’s testimony,
but never used the statements to impeach the witness on cross-
examination. Id. Because of this, the Fourth Circuit held that trial
counsel’s agreement to the admission of the inflammatory state-
ments at trial was objectively unreasonable.9 Id.
      ¶68 But trial counsel’s strategic choice to admit a defendant’s
inculpatory statements may be reasonable if doing so serves the
defendant’s interests. See United States v. Fulks, 683 F.3d 512, 519 (4th
Cir. 2012). In Fulks, trial counsel advised that the defendant confess
his guilt to authorities in a pretrial meeting. Id. at 517. When the
defendant challenged this advice as unreasonable in postconviction
proceedings, trial counsel asserted that his advice was part of an
overall strategy designed to avoid the death penalty for his client.
Id. at 517–18. Moreover, having the defendant confess to authorities
prior to trial allowed trial counsel to introduce the defendant’s
version of events at trial without subjecting the defendant to cross-
examination. Id. Furthermore, trial counsel stated that “we wanted
the statement to be used at trial” because it demonstrated “accep-
tance of responsibility [and] . . . some true indicia of remorse.” Id.



   9
      The Fourth Circuit nevertheless held that the defendant in
Gardner failed to show ineffective assistance of counsel because he
could not prove that he was prejudiced by trial counsel’s strategic
decision. Id. at 430–31.

                                   21
                           HONIE v. STATE
                        Opinion of the Court

at 518 (alterations in original)(internal quotation marks omitted).
Because of the overwhelming evidence of guilt in the case, the
Fourth Circuit recognized the “unpalatable hand the defense team
was dealt” and held that trial counsel’s strategic choice was not an
objectively unreasonable litigation tactic. Id. at 519.
     ¶69 Like the defense counsel in Fulks, Mr. Honie’s trial counsel
was dealt a similarly “unpalatable hand.” As we have discussed,
Mr. Honie’s trial counsel was presented with a client who was
clearly guilty of committing a heinous crime. Here, trial counsel
adopted a mitigation strategy, attempting to highlight Mr. Honie’s
feelings of remorse through the admission of statements Mr. Honie
made to police. In addition, unlike trial counsel in Gardner,
Mr. Honie’s trial counsel not only had a specific strategic purpose
for admitting these statements, but counsel also used them to further
his client’s interest by attempting to present mitigating evidence for
both the judge and jury to consider.
     ¶70 Even though the statements Mr. Honie made to Officer
Davis were inculpatory, because trial counsel had a legitimate
strategy for their admission, trial counsel’s decision was not
objectively unreasonable.10 We therefore affirm the postconviction
court’s grant of summary judgment on this issue.
E. Trial Counsel’s Strategic Decision to Introduce During Sentencing
Mr. Honie’s Confession to Dr. Cohn Was Not Objectively Unreasonable
     ¶71 Mr. Honie next argues that trial counsel was ineffective for
introducing, during sentencing, Mr. Honie’s confession to Dr. Cohn
that he had molested D.R. on the night of the murder. Specifically,
Mr. Honie argues that trial counsel was ineffective for introducing
his confession without first investigating claims that D.R.’s father,
and not Mr. Honie, had molested her. We hold that trial counsel’s
performance was not objectively unreasonable.
    ¶72 As discussed above, trial counsel’s decision to admit
potentially damaging statements during trial in an attempt to
demonstrate a defendant’s remorse is a legitimate trial strategy. See


   10
       Because we find that trial counsel did not render objectively
unreasonable performance, we need not determine whether
Mr. Honie was prejudiced by the admission of his inculpatory
statements. But we note that, in order to establish prejudice,
Mr. Honie would need to show that he could have prevented the
State from introducing the statements.

                                 22
                           Cite as: 2014 UT 19
                          Opinion of the Court

supra ¶¶ 63–70. So long as trial counsel uses such statements to
further his client’s interests, we will not question a valid strategic
choice. This is especially true when the challenged statements are
double-edged, containing both inculpatory and exculpatory
elements. The decision whether to admit such statements is an
inherently strategic discretion.
    ¶73 Trial counsel’s decision to admit Mr. Honie’s confession to
Dr. Cohn falls within this category of legitimate trial strategy.
During the sentencing phase, trial counsel presented evidence of
Mr. Honie’s remorse. Specifically, Dr. Cohn testified about
Mr. Honie’s expressions of remorse, such as the fact that Mr. Honie
began crying when he admitted to her that he had molested D.R.
Because trial counsel admitted Mr. Honie’s confession to Dr. Cohn
as part of a legitimate trial strategy in an attempt to highlight
Mr. Honie’s feelings of remorse, we hold that trial counsel’s actions
were not objectively unreasonable.
     ¶74 Accordingly, we conclude that Mr. Honie has failed to
demonstrate unreasonable performance under Strickland concerning
trial counsel’s decision to admit Mr. Honie’s confession to
Dr. Cohn.11 We therefore affirm the postconviction court’s grant of
summary judgment on this issue.
        F. Trial Counsel’s Advice to Waive Jury Sentencing Did Not
                 Constitute Ineffective Assistance of Counsel
     ¶75 Mr. Honie asserts trial counsel improperly advised him to
waive his right to a jury at sentencing and that his waiver was not
knowing and voluntary. Specifically, Mr. Honie argues that the
colloquy with trial counsel and the court was inadequate in that it
failed to make clear that Mr. Honie had a right to be sentenced by an
impartial jury, failed to clarify that the jurors would be required to
weigh the aggravating and mitigating factors, and failed to ensure
that Mr. Honie understood what mitigating and aggravating factors
were. Further, Mr. Honie claims that he changed his mind and
wanted to withdraw his waiver prior to trial, but was told by


   11
       Though we need not reach the issue of whether Mr. Honie
demonstrated that he was prejudiced by counsel’s strategic decision,
we note that the trial court was prepared to find that Mr. Honie
molested D.R., even without Mr. Honie’s confession. As such,
Mr. Honie cannot demonstrate that, but for trial counsel’s decision
to introduce his inculpatory statements, the court would not have
found that Mr. Honie molested D.R.

                                   23
                           HONIE v. STATE
                        Opinion of the Court

counsel that it was too late. First, we hold that trial counsel’s advice
to waive a jury at sentencing was not objectively unreasonable
under the first prong of Strickland. Second, even if trial counsel’s
failure to move to withdraw Mr. Honie’s waiver constituted
deficient performance, we hold Mr. Honie was not prejudiced under
the second prong of Strickland.
     ¶76 We begin our analysis with the strong presumption that
trial counsel acted competently. See Strickland, 466 U.S. at 689. If
counsel had a reasonable basis for advising a client to waive a jury
at sentencing, we will not second-guess that strategic decision. See
Wiggins, 539 U.S. at 523 (indicating that counsel’s strategic choices
made following a thorough review of the relevant facts and law
surrounding the issue “are virtually unchallengeable” (internal
quotation marks omitted)). We previously have held that counsel
may reasonably presume that a trial judge “will apply the law justly
and make an impartial decision in both the guilt and penalty phases
of a capital trial.” Taylor v. Warden, 905 P.2d 277, 284 (Utah 1995).
Similarly, it is reasonable for counsel to presume that a judge “will
disregard any personal beliefs and discharge his or her duty to
apply the law.” Id. “Indeed, absent specific allegations of personal
bias, we cannot conceive of any situation in which choosing a judge
over a jury would not constitute a legitimate tactical decision.” Id.
     ¶77 In Taylor, the defendant claimed his counsel was deficient
in advising him to waive a jury at both the guilt and sentencing
phases of his capital trial. Id. Mr. Taylor was convicted of capital
homicide and sentenced to death for sexually assaulting an eleven-
year-old girl and strangling her with a telephone cord. Id. at 281.
We rejected Mr. Taylor’s ineffective assistance claim in part because
we thought it reasonable for counsel to prefer a trained jurist to a lay
jury when the crime was particularly gruesome. Id. at 288 (“Taylor
had very little going for him in the penalty phase, and the
determination that his chances were better with a judge than a jury
was perfectly plausible.”).
     ¶78 Mr. Honie was charged with a particularly gruesome
crime. Though there is no need to reiterate the details of that crime
again here, the jury was confronted with those details during the
State’s case-in-chief. It was not unreasonable for trial counsel to
conclude, in light of the overwhelming evidence of Mr. Honie’s guilt
and the gruesome nature of the crime itself, that Mr. Honie would
fare better at sentencing with a judge than with a jury. Moreover,
during the April 30, 1999 scheduling conference in which Mr. Honie
waived his right to a jury, the trial judge specified that imposing the

                                  24
                        Cite as: 2014 UT 19
                        Opinion of the Court

death penalty was “the last thing a judge would want to do.” The
judge acknowledged that, although he was not philosophically
opposed to the death penalty, he would only impose it if the facts
and circumstances of the case warranted it. Particularly in light of
the trial judge’s statements on the record, we cannot fault counsel’s
advice to waive jury sentencing in favor of sentencing by the trial
judge.
     ¶79 Mr. Honie’s second claim relating to his waiver of jury
sentencing is that his waiver was not knowing and voluntary.
Specifically, Mr. Honie claims he was never informed of his right to
an impartial jury, was never informed that the jury would be
required to weigh the aggravating and mitigating factors, and was
never properly instructed as to what aggravating and mitigating
factors actually are. The State correctly notes that Mr. Honie’s claim
that he was not notified regarding his right to an impartial jury and
the use of aggravating and mitigating factors is not relevant to his
choice between a judge and a jury in terms of sentencing. With
either a judge or jury at sentencing, Mr. Honie was guaranteed the
right to an impartial sentencer who would weigh the aggravating
and mitigating factors.
     ¶80 The relevant consideration in Mr. Honie’s decision to
waive jury sentencing was the difference between a single judge and
a twelve-person jury. And this difference was described to
Mr. Honie during the April 30, 1999 hearing. The trial judge
specifically asked whether Mr. Honie understood that he was
reducing his chances of convincing a person to vote against the
death penalty from “12 [sic] down to one.” Thus, the relevant
distinction between sentencing by a jury or a judge was explained
to Mr. Honie and he affirmed to the court that he understood the
distinction and wanted to proceed with the judge at sentencing. We
cannot say, on this record, that Mr. Honie’s waiver was not knowing
and voluntary.
     ¶81 Finally, Mr. Honie argues that trial counsel rendered
ineffective assistance when he failed to move to withdraw
Mr. Honie’s waiver as requested. According to Mr. Honie, a week
after he submitted his jury waiver, he told trial counsel that he had
changed his mind and wanted to withdraw the waiver. But trial
counsel told Mr. Honie it was too late, even though trial was still a
week away. The only record evidence of Mr. Honie’s desire to
withdraw the waiver is his statement that he told trial counsel he
had changed his mind. Because this case comes before us on appeal
from a grant of summary judgment, we assume that Mr. Honie did,

                                 25
                            HONIE v. STATE
                         Opinion of the Court

in fact, attempt to withdraw his waiver. We need not decide if trial
counsel’s failure to move to withdraw Mr. Honie’s waiver amounts
to ineffective assistance of counsel because, even if trial counsel’s
performance was objectively unreasonable, Mr. Honie cannot show
that he was prejudiced. We have previously recognized that the
decision to waive a jury is inherently strategic because a defendant
will often fare better with a trained jurist than a lay jury, especially
when the crime is particularly heinous. Taylor, 905 P.2d at 284
(“[A]bsent specific allegations of personal bias, we cannot conceive
of any situation in which choosing a judge over a jury would not
constitute a legitimate tactical decision.”). Mr. Honie has offered no
evidence tending to establish that the outcome of his sentencing
would have been different had he opted for jury sentencing.
Because Mr. Honie has failed to satisfy the prejudice prong of
Strickland, we affirm the postconviction court’s ruling.
     ¶82 In summary, we hold that Mr. Honie failed to raise a
genuine issue of material fact for each of his ineffective assistance of
counsel claims, namely: (1) trial counsel’s decision to adopt a
concession strategy rather than focusing on other potential defenses
or mitigating factors, (2) trial counsel’s decision not to investigate or
pursue a voluntary intoxication defense, (3) trial counsel’s failure to
object to the destruction of evidence of Mr. Honie’s intoxication the
night of the murder, (4) trial counsel’s failure to suppress
Mr. Honie’s inculpatory statements to police, (5) trial counsel’s
introduction of Mr. Honie’s inculpatory statements to Dr. Cohn
concerning the molestation of one of the children present the night
of the murder, and (6) trial counsel’s failure to properly advise
Mr. Honie of his right to have a jury determine his sentence. We
therefore affirm the postconviction court’s grant of summary
judgment for the State on each of these issues.
         II. THE POSTCONVICTION COURT DID NOT
        ERR WHEN IT DENIED MR. HONIE’S REQUEST
                  FOR ADDITIONAL FUNDS
     ¶83 Mr. Honie next argues that the postconviction court erred
when it denied him additional funding to develop his ineffective
assistance of trial counsel claims. Prior to 2008, the PCRA set an
absolute limit on funding for litigation costs in a capital
postconviction case of $20,000. UTAH CODE § 78-35a-202(2)(c) (2004);
UTAH ADMIN. CODE r. 25-14-5 (2004). In 2008, the Legislature
amended the statute to allow for additional funding beyond the
$20,000 cap “upon a showing of good cause.” Id. § 78B-9-202(3)(c).
The statute provides that, when considering “whether good cause

                                   26
                         Cite as: 2014 UT 19
                         Opinion of the Court

exists to exceed” the $20,000 limit, the court shall consider:
        (i) the extent to which the work done to date and the
        further work identified by the petitioner duplicates
        work and investigation performed during the criminal
        case under review; and
        (ii) whether the petitioner has established that the
        work done to date and the further work identified is
        reasonably likely to develop evidence or legal
        arguments that will support postconviction relief.
Id. § 78B-9-202(3)(e).
      ¶84 Shortly after the amendment went into effect, the parties
in this case submitted briefing on the issue of whether the
amendment applied retroactively to allow Mr. Honie to petition for
additional funding. On November 28, 2008, the postconviction court
issued a memorandum decision ruling that the 2008 amendment to
the PCRA applied retroactively12 and that Mr. Honie was thus
“entitled to seek payment . . . for all work completed and litigation
expenses incurred prior to the [amendment’s] affective date for
which payment had not yet been received.” Mr. Honie subsequently
filed two motions—one in April 2009 and one in May
2009—requesting that the postconviction court “approve the
payment of both past and future litigation expense beyond the
statutory cap.” In his April 9, 2009 motion, Mr. Honie asked the
postconviction court to approve payment for work that his
postconviction expert, Mr. Whitman, had already performed. In his
May 2009 request, Mr. Honie asked for additional funding to allow
for continued investigation and litigation regarding the adequacy of
trial counsel’s mitigation investigation.
     ¶85 The postconviction court denied both of Mr. Honie’s
requests for additional funding. In its memorandum decision, the
court explained that Mr. Honie was required, but had failed, to show
that the work Mr. Whitman had already done and the future work
that he and other experts planned to do were “reasonably likely to
develop evidence or legal arguments in support of [Mr. Honie’s]


   12
       Because neither party has challenged on appeal the
postconviction court’s ruling that the 2008 amendment to the PCRA
applied retroactively, we need not review whether that determina-
tion was correct. We merely assume for purposes of this appeal that
the 2008 amendment did apply to Mr. Honie’s funding requests.

                                  27
                            HONIE v. STATE
                         Opinion of the Court

claim that trial counsel was ineffective in conducting the mitigation
investigation and presenting the mitigation case during trial.”
Although Mr. Honie had shown that his postconviction mitigation
investigators and experts would have followed a different mitigation
strategy than that of trial counsel, Mr. Honie had failed to show how
the additional funding would support his argument that trial
counsel’s mitigation investigation and counsel’s presentation of Mr.
Honie’s mitigation case were ineffective. In the postconviction
court’s view, Mr. Honie had not and could not “demonstrate good
cause to exceed the maximum sums authorized for litigation
expenses under the PCRA.”
     ¶86 We agree with the postconviction court that Mr. Honie
failed to show good cause to increase his postconviction funding
beyond the $20,000 statutory limit. Where the only issue raised was
whether trial counsel had provided ineffective assistance in its
mitigation investigation and presentation of Mr. Honie’s mitigation
case, Mr. Honie was required to show how the additional funding
would have likely supported that claim. But Mr. Honie’s requests
for additional funding merely described that the requested funding
would be used to conduct a different mitigation investigation. And
because there is a “wide range of reasonable professional
assistance,” Strickland v. Washington, 466 U.S. 668, 689 (1984), simply
showing “that some different strategy or procedure might have
brought about a better result . . . . is not sufficient to sustain a claim
of ineffective assistance of counsel,” Opie v. Meacham, 419 F.2d 465,
467 (10th Cir. 1969). Because Mr. Honie failed to show good cause,
we hold that the postconviction court correctly denied Mr. Honie’s
requests for additional funding.
        III. THE POSTCONVICTION COURT DID NOT
        ERR WHEN IT DENIED MR. HONIE’S MOTION
          FOR RELIEF FROM JUDGMENT PURSUANT
                      TO RULE 60(b)(6)
     ¶87 Finally, Mr. Honie argues that the postconviction court
abused its discretion by denying his rule 60(b)(6) motion. Under
rule 60(b) of the Utah Rules of Civil Procedure, a district court may
set aside a final judgment for reasons such as mistake, newly
discovered evidence, or fraud. Where none of rule 60(b)’s
enumerated errors are present, a party may seek relief from final
judgment under a catch-all provision, which provides that a party
may be relieved from a final judgment for “any other reason
justifying relief from the operation of the judgment.” UTAH R. CIV.
P. 60(b)(6).

                                   28
                         Cite as: 2014 UT 19
                         Opinion of the Court

     ¶88 Here, Mr. Honie filed a rule 60(b)(6) motion following the
district court’s order denying his petition for postconviction relief.
The basis for his rule 60(b)(6) claim was that his postconviction
counsel had been rendered ineffective by the district court’s denial
of his request for additional funding. Mr. Honie also asserted that
the PCRA provision rejecting a right to effective assistance of
postconviction counsel violates both the Utah and federal
constitutions. See UTAH CODE § 78B-9-202(4) (explaining that
“[n]othing in this chapter shall be construed as creating the right to
the effective assistance of postconviction counsel, and relief may not
be granted on any claim that postconviction counsel was
ineffective”). In essence, Mr. Honie argued that his postconviction
judgment should be set aside because he had a constitutionally
protected right to the effective assistance of postconviction
counsel—despite the language of the PCRA saying otherwise—and
because he was deprived of that right when his postconviction
counsel was denied the additional funding necessary to effectively
represent him.
    ¶89 On February 9, 2012, the postconviction court issued its
order denying Mr. Honie’s rule 60(b)(6) motion. The postconviction
court did not reach the constitutional issue, but instead held that
regardless of whether a right to effective assistance of postconviction
counsel exists, under the Strickland standard, Mr. Honie’s
postconviction counsel was not rendered ineffective by limited
investigatory funding.
     ¶90 We affirm the postconviction court’s ruling, but we do so
on the alternative ground that a rule 60(b)(6) motion is not an
appropriate vehicle for bringing a claim of ineffective assistance of
postconviction counsel under the facts of this case. In Menzies v.
Galetka, we reversed the denial of a postconviction rule 60(b)(6)
motion where postconviction counsel behaved in such a grossly
negligent manner that the defendant was essentially deprived of
postconviction review at both the district court and on appeal. 2006
UT 81, 150 P.3d 480. In Menzies, postconviction counsel “willfully
disregarded nearly every aspect of Menzies’ case,” and therefore
“defaulted Menzies’ entire post-conviction proceeding, resulting in
the dismissal of Menzies’ case.” Id. ¶¶ 1, 24. And although
Menzies’ postconviction counsel timely filed a notice of appeal, he
later failed to file a docketing statement, resulting in the dismissal of
Menzies’ appeal. Id. ¶ 39. Because postconviction counsel’s
egregious behavior not only led to the dismissal of Menzies’ case at
the district court, but also deprived him of appellate review, we held

                                   29
                            HONIE v. STATE
                        Opinion of the Court

that the case rose to the level of “unusual and exceptional
circumstances” necessary to allow for rule 60(b)(6) relief.
Id. ¶¶ 71–77.
     ¶91 Our subsequent cases have essentially limited Menzies to
its facts. For example, in Archuleta v. Galetka, we held that only
where an ineffective assistance of counsel claim rises to the level of
“willful and deliberate” inaction or gross negligence, will a rule
60(b)(6) motion be appropriate. 2011 UT 73, ¶ 166 & n.14, 267 P.3d
232. Similarly, in Kell v. State, we discussed the limited scope of our
holding in Menzies and concluded that rule 60(b)(6) relief is most
common when a deficiency in either representation or notice
precluded appellate review. 2012 UT 25, ¶ 18, 285 P.3d 1133. Unlike
the defendant in Menzies, the defendant in Kell had “moved to set
aside a [postconviction] judgment that had been heard, ruled on,
and appealed.” Id. ¶ 20. As a result, we held that Menzies was not
controlling and affirmed the district court’s denial of Kell’s 60(b)(6)
motion. Id.
     ¶92 Like the defendant in Kell, Mr. Honie is seeking to set aside
a postconviction judgment that has been heard, ruled on, and
appealed. And as with the alleged deficiencies of counsel’s
performance in Kell, the claimed deficiencies of Mr. Honie’s counsel
did not result in a dismissal of Mr. Honie’s postconviction case or in
a waiver of his right to appellate review. Although the denial of
additional funding may have limited the scope of postconviction
counsel’s investigation, such limitation did not amount to a
complete default of counsel’s obligations. We thus reiterate that,
short of a complete default in representation, a rule 60(b)(6) motion
is an inappropriate vehicle for bringing a claim of ineffective
assistance of postconviction counsel. Because Mr. Honie’s claims of
ineffective assistance of postconviction counsel do not rise to the
level of a complete default, we affirm the postconviction court’s
denial of his rule 60(b)(6) motion.13



   13
       Mr. Honie’s argument concerning postconviction counsel’s
ineffectiveness is unpersuasive for an additional reason. Mr. Honie
relies solely on the contention that postconviction counsel was
rendered ineffective because of the denial of additional funds that
would have enabled counsel to further investigate Mr. Honie’s
ineffective assistance of trial counsel claims. Yet, as explained above,
supra ¶¶ 83–86, an award of funds would have been inappropriate
                                                           (continued...)

                                   30
                         Cite as: 2014 UT 19
                        Opinion of the Court


                          CONCLUSION
     ¶93 We hold that Mr. Honie has failed to raise a genuine issue
of material fact as to his ineffective assistance of counsel claims and
that the postconviction court was correct in denying Mr. Honie
additional funds. In addition, we hold that the postconviction court
did not err when it denied Mr. Honie’s rule 60(b)(6) motion.
Accordingly, we affirm the postconviction court’s grant of summary
judgment on all claims.




   13
     (...continued)
because, as a matter of law, Mr. Honie cannot show that trial counsel
was ineffective. Therefore, even if a rule 60(b) motion were an
appropriate vehicle for these claims, Mr. Honie’s contentions
concerning postconviction counsel’s ineffectiveness fail.


                                  31